Miller, J.
At the first term a demurrer was filed by defendants. At the second term the plaintiff obtained leave to amend his declaration, when the defendant pleaded issuably and filed an affidavit and motion for a continuance. The affidavit is in the form prescribed by the rules of court for the continuance of a cause at the first term.
It is well settled that a writ of error does not lie upon an order overruling a motion for a continuance. The order of the court in this instance, was strictly correct. There is no error on the record, and the judgment must be affirmed, with costs.